"1. Where the defendant in an action for a divorce is imprisoned for the nonpayment of alimony, he can be relieved from imprisonment only under the provisions of the Revised Statutes relating to proceedings for contempts in civil actions, &c. (2 12. S. 538, § 20.)2. The defendant, on a motion for a discharge from imprisonment, and for a reduction of the amount of alimony, may be discharged on paying the amount due for alimony for which he was committed, and the amount accrued during his imprisonment. And the order for alimony may be at the same time reduced.(Before Robertson, Ch. J.